                         UNITED STATES DISTRICT COURT
                             DISTRICT OF COLUMBIA


    SIERRA CLUB,
    2101 Webster Street, Suite 1300
    Oakland, CA 94612,                                 Case No. 1:20-cv-1088

                    Plaintiff,
                                                       COMPLAINT FOR
    v.                                                 DECLARATORY AND
                                                       INJUNCTIVE RELIEF
    ANDREW WHEELER,
    in his official capacity as Administrator,         Clean Air Act, 42 U.S.C. § 7401 et seq.
    United States Environmental Protection
    Agency,
    Ariel Rios Building
    1200 Pennsylvania Avenue, NW
    Washington, DC 20460,

                    Defendant.



                                        INTRODUCTION

         1. This is a Clean Air Act citizen suit against EPA Administrator Andrew Wheeler

for his failure to protect human health and the environment from dangerous exposure to

sulfur dioxide (“SO 2 ”). Specifically, the Administrator has violated 42 U.S.C. § 7410(k)(1)(B)

by failing to issue and publish a determination that Texas has failed to submit a state

implementation plan (“SIP”) ensuring that all nonattainment areas within the state come into

compliance with the health-based National Ambient Air Quality Standard (“NAAQS”) for

SO 2 as expeditiously as practicable.

         2. Exposure to SO 2 , for even short time periods, such as five minutes, can have

significant human health impacts, including the aggravation of asthma attacks and

cardiovascular and respiratory failure, leading to increased hospitalizations and premature




                                                 1
death. 75 Fed. Reg. 35,520, 35,525 (June 22, 2010). Children, the elderly, and adults with

asthma are particularly at risk.

        3. On December 13, 2016, EPA designated the communities surrounding three large

coal-burning power plants in Texas as violating the clean air minimum standards for SO 2 .

Air Quality Designations for the 2010 Sulfur Dioxide (“SO 2 ”) Primary National Ambient Air Quality

Standard—Supplement to Round 2 for Four Areas in Texas: Freestone and Anderson Counties, Milam

County, Rusk and Panola Counties, and Titus County, 81 Fed. Reg. 89,870 (Dec. 13, 2016)

(designations effective January, 12, 2017).

        4. Within 18 months of the effective date of that rule—here, by July 12, 2018—

Texas was required to submit a Clean Air Act “nonattainment” plan ensuring that those

areas come into compliance with the NAAQS as “expeditiously as practicable but no later

than 5 years from the date of the nonattainment designation.” 42 U.S.C. §§ 7514-7514a; see

also id. § 7502(a)(2)(A); 81 Fed. Reg. at 89,871 (Clean Air Act “directs” states to submit plans

within 18 months that “provide for attainment of the NAAQS as expeditiously as

practicable.”). Texas failed to submit any plan.

        5. Under 42 U.S.C. § 7410(k)(1)(B), EPA is required, by specified statutory

deadlines, to determine whether Texas submitted an administratively complete and lawful

Clean Air Act plan and either approve or disapprove the plan. Where, as here, a state fails to

submit the required plan, EPA must make a determination to that effect, no later than six

months after the submittal was due—here, by January 12, 2019. Id. EPA failed to satisfy that

mandatory statutory duty.

        6. To protect the health and recreational interests of its members living, working,

recreating, and breathing polluted air in the Texas communities EPA has determined fail to

meet the maximum allowable concentrations of harmful SO 2 , Sierra Club seeks an order


                                                 2
compelling the Administrator to issue a finding that the state failed to submit the requisite

nonattainment plan ensuring all areas of the state come into compliance with the NAAQS. 1

Where EPA determines that a state has failed to submit a required Clean Air Act plan, the

agency must, within two years, issue a federal plan to ensure attainment, unless the state

corrects the deficiency and EPA approves that plan before EPA issues a federal plan. 42

U.S.C. §§ 7410(k)(1)(C); 7410(c)(1).

                             JURISDICTION AND VENUE

        7. This is a citizen suit under the Clean Air Act, 42 U.S.C. § 7604(a)(2). This Court

has jurisdiction over this action pursuant to 42 U.S.C. § 7604 (citizen suits), 28 U.S.C. § 1331

(federal question), and 28 U.S.C. § 1361 (mandamus action). The relief requested by Sierra

Club is authorized pursuant to 42 U.S.C. § 7604 and 28 U.S.C. §§ 2201 (declaratory

judgment), 2202, and 1361 (action to compel an officer of the United States).

        8. In accordance with 42 U.S.C. § 7604(b)(2) and 40 C.F.R. Part 54, Sierra Club

served notice on the Administrator of the Clean Air Act violation alleged in this Complaint,

and its intent to initiate the present action. Notice was provided via electronic mail and

Federal Express certified mail, posted August 20, 2019, and addressed to the Administrator.

See Exhibit A hereto. More than 60 days have passed since Sierra Club served its notice of

intent, and the Clean Air Act violations described in the notice are continuing.

        9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because Defendant

Andrew Wheeler is an officer of the United States being sued in his capacity as the




1
 In 2018, the Big Brown and Monticello power plants retired. Texas must still submit, and
EPA must approve or issue its own, implementation plan to ensure those areas attain the
NAAQS, and that any emission reductions are permanent and enforceable. 42 U.S.C.
§§ 7505a; 7407(d)(3)(D). There is no such plan.
                                               3
Administrator of the U.S. Environmental Protection Agency, and his official residence is in

the District of Columbia.

                                           PARTIES

        10.     Plaintiff Sierra Club is a not-for-profit corporation organized and existing

under the laws of California, with its principal place of business located in Oakland,

California. Sierra Club has more than 784,000 members throughout the United States,

including approximately 27,365 members in Texas, some of whom live, work, recreate,

travel, engage in outdoor activities, and breathe in the Texas areas at issue here, which fail to

meet federal clean air safeguards.

        11.     Sierra Club’s mission is to explore, enjoy, and protect the wild places of the

earth; to practice and promote the responsible use of the Earth’s resources and ecosystems;

to educate and enlist humanity to protect and restore the quality of the natural and human

environment; and to use all lawful means to carry out those objectives.

        12.     Sierra Club and its members are concerned about diminished air quality and

visibility caused by pollution from large coal-burning power plants. For many years, Sierra

Club has conducted public education on, and advocacy for, effective and timely

implementation of Clean Air Act requirements in Texas, including the filing multiple rounds

of public comments on proposed state and EPA actions relevant to implementation of

Clean Air Act’s standards and permits in Texas, as well as the implementation of EPA’s 2010

SO 2 NAAQS.

        13.     Sierra Club brings this action on behalf of itself and its members.

        14.     Defendant Andrew Wheeler is the Administrator of the United States

Environmental Protection Agency and is charged with implementing and enforcing the

Clean Air Act. The Administrator’s Clean Air Act responsibilities include, inter alia,


                                                4
determining whether a state has submitted an administratively complete state

implementation plan, making and publishing a finding of failure to submit where the state

has not submitted such a plan, and issuing federal nonattainment plan within two years of

determining that a state has failed to submit the requisite plan. 42 U.S.C. §§ 7410(k)(1)(B)-

(C); 7410(c)(1). Sierra Club is suing Mr. Wheeler in his official capacity as the Administrator

of EPA.

                   FACTUAL AND REGULATORY BACKGROUND

    A. The SO 2 NAAQS and Human Health

        15.     Bringing the entire country expeditiously into compliance with health-

protective ambient air quality standards is the “heart” of the Clean Air Act. Ala. Power Co. v.

Costle, 636 F.2d 323, 346 (D.C. Cir. 1979). The Clean Air Act directs EPA to issue National

Ambient Air Quality Standards “establishing the maximum permissible concentrations of air

pollutants.” Id. The “primary” NAAQS are those whose attainment and maintenance are

“requisite to protect the public health,” with an “adequate margin of safety.” 42 U.S.C. §

7409(b)(1).

        16.     Exposure to SO 2 , for even short time periods, such as five minutes, can have

significant human health impacts, including the aggravation of asthma attacks and

cardiovascular and respiratory failure, leading to increased hospitalizations and premature

death. Children, the elderly, and adults with asthma are particularly at risk.

        17.     To address these significant health threats, in 2010, EPA issued a new one-

hour primary SO 2 national standard to protect the public against adverse respiratory effects

associated with short-term SO 2 exposure. 75 Fed. Reg. 35,520, 35,525 (June 22, 2010). EPA

estimated that implementation of the new standard will avoid between 2,300 and 5,900

premature deaths, 54,000 asthma attacks, and $36 billion dollars in public health costs and


                                                5
lost productivity every year. Id. at 35,588; see also EPA, Final Regulatory Impact Analysis (RIA)

for the SO 2 National Ambient Air Quality Standards (NAAQS), at tbl. 5.14 (June 2010),

https://www3.epa.gov/ttn/ecas/docs/ria/naaqs-so2_ria_final_2010-06.pdf (last visited

Apr. 27, 2020).

        18.       SO 2 pollution is not only harmful to human health by itself, but it also

contributes to the atmospheric formation of fine particulate matter (“PM”), which can

penetrate deep into the lungs and cause a host of health problems, including aggravated

asthma, chronic bronchitis, and premature death. 78 Fed. Reg. 3086, 3103, 3105-06 (Jan. 15,

2013). PM caused by SO 2 pollution can also be transported long distances and can

contribute to poor air quality in communities hundreds of miles away, including in Class I

national parks and wilderness areas where EPA and the states are required to protect against,

and remedy, visibility pollution. See generally 42 U.S.C. § 7491; 40 C.F.R. § 51.308; 81 Fed.

Reg. 296 (Jan. 5, 2016).

    B. Implementation of the SO 2 NAAQS under the Clean Air Act

        19.       EPA’s issuance of the 2010 SO 2 NAAQS triggered mandatory statutory

timetables for implementation of the standard. Within two years—by 2012—EPA was

required to “designate” as “nonattainment” any area of the country that “does not meet” the

standard; “attainment” for those areas that meet the standard; and “unclassifiable” for areas

where EPA lacks information to make a designation. 42 U.S.C. § 7407(d)(1)(A) and (B)(i).

        20.       In August 2013, EPA issued nonattainment designations for only 29 counties

in 16 states. See 78 Fed. Reg. 47,191 (Aug. 5, 2013). Because EPA failed to timely issue final

designations for most of the country, Sierra Club and another environmental organization

filed a Clean Air Act citizen suit to compel the agency to fulfill its mandatory statutory duty




                                                 6
to finalize designations for all areas of the country under the new standard. Sierra Club v.

McCarthy, No. 3:13-cv-3953-SI (N.D. Cal. filed Aug. 26, 2013).

        21.     As a result of a consent decree resolving that case, EPA was required to issue

final designations for the areas meeting certain criteria—the areas with the largest sources of

SO 2 —by July 2, 2016. Consent Decree ¶ 1, Sierra Club v. McCarthy, No. 3:13-cv-3953-SI

(N.D. Cal. filed Mar. 2, 2015), ECF No. 163. EPA must designate all remaining areas by

December 31, 2020. Id. ¶¶ 2-3.

        22.     EPA’s air quality designations govern the stringency of the Clean Air Act

state implementation plans (“SIPs”) that are required from each state to ensure achievement

and maintenance of the NAAQS. For areas that are designated as being in “attainment” (i.e.,

meeting the NAAQS), the state must develop a plan that ensures maintenance and adequate

enforcement of the NAAQS. See generally 42 U.S.C. § 7410(a)(1)-(2). For areas that are

designated “nonattainment” (i.e., violating the standard), the state must, within 18 months of

the effective date of the designation, submit a plan that meets specific pollution reduction

requirements, and provides for attainment of the NAAQS as expeditiously as practicable,

but not later than 5 years from the effective date of the nonattainment designation. 42 U.S.C.

§§ 7502-7503, 7514-7514a.

    C. EPA’s nonattainment designations for Texas

        23.     Nearly all SO 2 pollution in the United States comes from a handful of very

large coal-fired power plants. Three coal-burning power plants in Texas—Big Brown in the

Freestone and Anderson Counties Area, Martin Lake in the Rusk and Panola Counties Area,

and Monticello in Titus County Area—have historically ranked among the largest annual

SO 2 polluters in the country.




                                                7
          24.   In March 2016, EPA proposed to designate the areas around the Martin

Lake, Big Brown, and Monticello power plants, among several others across the country, as

being in nonattainment with the SO 2 standard. 81 Fed. Reg. 10,563 (Mar. 1, 2016).

          25.   In response to EPA’s proposed rulemaking, Sierra Club submitted multiple

rounds of legal comments, expert analyses, air dispersion modeling using the most recent

emissions and meteorological data available and consistent with EPA’s technical guidance,

regulations and past practice to show that SO 2 pollution from Martin Lake, Big Brown, and

Monticello was causing violations of the NAAQS.

          26.   On December 13, 2016, under 42 U.S.C. § 7407(d), EPA designated the areas

surrounding three coal-fired power plants—Big Brown in the Freestone and Anderson

Counties Area, Martin Lake in the Rusk and Panola Counties Area, and Monticello in the

Titus County Area—as being in nonattainment with the health-based 2010 SO 2 NAAQS. 81

Fed. Reg. at 89,875-76. The effective date of the final rule for those areas of Texas was

January 12, 2017, id. at 89,870; and the designations remain effective.

    D. EPA failed to find that Texas failed to submit a nonattainment plan.

          27.   Within 18 months—i.e., by no later than July 12, 2018—Texas was required

to submit for EPA review a SIP that achieved compliance with the NAAQS as expeditiously

as practicable, but not later than 5 years from the effective date of the nonattainment

designation. 42 U.S.C. § 7514; see also 81 Fed. Reg. at 89,871. Texas failed to submit any

plan. 2



2
 Big Brown and Monticello have ceased operating. Those deactivations, however, do not
affect Martin Lake, which continues to operate and cause violations of the NAAQS. In any
event, a single facility’s voluntary decision to cease operations is not a substitute for the
required Clean Air Act state implementation plan, which must include “permanent and
enforceable” pollution reductions before EPA may redesignate the area as being in
attainment. 42 U.S.C. § 7407(d)(3)(E). Texas has failed to implement any such enforceable
                                               8
        28.     Under 42 U.S.C. § 7410(k)(1)(B), EPA is required to determine whether a

SIP submittal is administratively complete. If, six months after a submittal is due, a state has

failed to submit a SIP, there is no submittal that may be deemed administratively complete,

and EPA must make and publish a determination stating that the state failed to submit the

required plan. Id. This determination is referred to as a “finding of failure to submit.” Once

EPA issues a finding of failure to submit, the agency must, within two years, submit a federal

implementation plan that ensures compliance with the NAAQS, unless the state corrects the

deficiency and EPA approves the corrected plan before issuance of the federal plan. 42

U.S.C. § 7410(c)(1).

        29.     Because Texas failed to submit a nonattainment implementation plan, there

is no SIP submittal to review, and EPA was required to make a determination that the state

failed to submit the required SIP no later than six months after a submittal deadline—here,

by January 12, 2019. Id. EPA failed to timely issue, and still has not issued, a determination

that Texas failed to submit the required SIP. Consequently, EPA is in violation of its

mandatory statutory duty to issue a finding of failure to submit under the Clean Air Act.

                                 PLAINTIFFS’ INJURIES

        30.     Sierra Club members include individuals who live, work, travel, engage in

recreational activities, and breathe in the communities surrounding the Martin Lake, Big

Brown, and Monticello power plants. These are areas with air quality that EPA has

determined “does not meet” the SO 2 air quality standard “requisite to protect public health,”

42 U.S.C. §§ 7407(d)(1)(A)(i), 7409(b)(1); 81 Fed. Reg. 89,870, and for which EPA has failed

to issue a finding that Texas did not submit the required Clean Air Act plan necessary to



plan, and has EPA failed to lawfully redesignate those areas in accordance with 42 U.S.C.
§ 7407(d)(3).
                                               9
achieve compliance with the NAAQS as expeditiously as practicable. 42 U.S.C. §§ 7502,

7410(k)(1)(B), 7514-7514a.

         31.    Sierra Club members are very concerned about poor air quality in these

nonattainment areas, and therefore avoid prolonged exposure to the areas around these

power plants, including in the state park and reservoir adjacent to the Martin Lake power

plant.

         32.    Sierra Club’s members also use and enjoy the iconic and treasured national

parks and wilderness areas, including Big Bend and Guadalupe Mountains National Parks,

where air quality is, and has been, adversely affected by manmade haze-causing pollution

from Texas sources, including the Martin Lake, Big Brown, and Monticello coal-burning

power plants. See generally 81 Fed. Reg. 296 (Jan. 5, 2016) (concluding SO 2 pollution from

these coal-burning power plants contributes to visibility impairment in national parks and

wilderness areas). These members are harmed by haze pollution, which diminishes their

views in the parks and reduces their enjoyment from hiking, camping, and otherwise

recreating in these natural areas.

         33.    As a result of EPA’s failure to timely fulfill the mandatory legal obligations

described here, Texas still does not have a lawful and fully-approved nonattainment plan that

requires enforceable reductions in harmful SO 2 pollution, and ensures attainment of the

health-based NAAQS as expeditiously as practicable, 42 U.S.C. §§ 7502, 7514-7514a.

Consequently, Sierra Club members in the Texas nonattainment areas at issue continue to be

exposed to elevated levels of SO 2 pollution that are, by EPA’s own definition, harmful to

breathe, thereby forcing them to reduce their time outside, avoid areas around the power

plants, and impairing their use and enjoyment of nearby recreation opportunities, their

communities, and affected national parks and wilderness areas.


                                               10
       34.     EPA’s failure to timely fulfill its mandatory obligation to issue a

determination that Texas has failed to submit a Clean Air Act plan harms Sierra Club

members by prolonging poor air quality conditions that adversely affect or threaten their

health; and by delaying measures and procedures mandated by the Act that would protect

them from harmful sulfur dioxide pollution in places where they live, work, travel, recreate,

and breathe. Indeed, SO 2 levels that exceed the 2010 NAAQS can exacerbate health

problems such as asthma and chronic obstructive pulmonary disease, causing physical

problems that force them to limit outdoor activities that they would otherwise be able to do

and enjoy.

       35.     The acts and omissions of EPA alleged here also harm Sierra Club’s

members because their reasonable concerns about the health effects of their SO 2 exposure

diminish their use of public lands and enjoyment of activities they previously enjoyed or

would like to continue to engage in, and of areas they previously enjoyed or would like to

continue to use.

       36.     The acts and omissions of EPA alleged here further harm Sierra Club’s

members’ environmental, aesthetic, and welfare interest in using and enjoying the natural

environment in areas adversely affected by SO 2 pollution from Martin Lake, Big Brown, and

Monticello. In addition to harming human health, SO 2 contributes to the formation of acid

rain, which damages plant life, aquatic life, and natural ecosystems, thus harming Sierra

Club’s members’ recreational and aesthetic interests.

       37.     EPA’s failure to timely fulfill its mandatory Clean Air Act obligations has

similarly harmed Sierra Club’s members by prolonging their exposure to manmade haze-

causing SO 2 pollution from Martin Lake, Big Brown, and Monticello, which significantly




                                              11
impairs their use and enjoyment of iconic and treasured national parks like Big Bend,

Guadalupe Mountains, and other public lands.

        38.     EPA’s failure to fulfill its legal obligation also harms Sierra Club’s members

in other areas that are downwind of the areas at issue in this Complaint by prolonging and

exacerbating their exposure to PM caused by SO 2 . Emissions from the power plants at issue

here have been shown to contribute to premature death, asthma events, tens of thousands of

lost work and school days, and hundreds of millions in public health impacts each year across

the central region of the United States. 3

        39.     The acts and omissions of EPA alleged here further deprive Sierra Club and

its members of procedural rights and protections to which they would otherwise be entitled,

including, but not limited to: the right to participate in state and federal rulemakings to

determine whether major sources in the nonattainment areas at issue must decrease harmful

SO 2 pollution to protect public health; the right to judicially challenge any final state plan

that does not ensure attainment of the NAAQS as expeditiously as possible; the right to

enforce requirements of the Act for preparation and implementation of plans to remedy and

prevent violations of SO 2 safeguards; and the right to comment on and judicially challenge

such plans. See generally 42 U.S.C. § 7607 (providing for notice, public comment, and the right

to judicial review of implementation plans).

        40.     The EPA acts and omissions alleged here further injure Sierra Club and its

members by depriving them of information to which they are entitled by law, including, but

not limited to, EPA’s published identification of each area’s attainment status and its plan

for achieving compliance with the NAAQS. If Sierra Club had access to such information,



3
 See Report of Dr. George Thurston, at 16-18, (Apr. 18, 2015), available at
www.regulations.gov (Docket ID No. EPA-R06-OAR-2014-0754-0071).
                                                12
they would use it to, among other things: educate their members and the public about the

scope of air quality violations in and around these areas of Texas; advocate for adoption of

adequate measures to ensure attainment and maintenance of the NAAQS; and more

efficiently target Sierra Club’s actions to promote effective implementation of the 2010 SO 2

NAAQS. Such information would also assist Sierra Club’s members in determining whether

they are exposed to SO 2 levels that violate the health standard and in taking action to protect

themselves, their families, their property, and their animals from SO 2 pollution. The acts and

omissions complained of here deprive Sierra Club and its members of the benefits of such

information and thus cause them injury.

        41.     EPA’s failure also hampers Sierra Club’s ability to perform certain

programmatic functions essential to its mission, such as ensuring that states put in place the

public health and environmental protections that accompany more stringent nonattainment

classifications, and educating the public about these protections.

        42.     Sierra Club’s and its members’ protectable health, recreational, aesthetic,

procedural, informational, and organizational interests have been and continue to be harmed

by EPA’s failure to fulfill its mandatory, nondiscretionary duty to enforce and implement the

Clean Air Act, including its failure to find that Texas has not submitted the requisite

implementation plan for attaining the SO 2 NAAQS in all areas of the state.

        43.     If the Administrator is required to timely issue a finding of failure to submit,

as the law requires, it would redress Sierra Club’s members’ injuries because EPA would

then be required, within two years, to issue its own plan to assure attainment, unless Texas

corrects its delinquent plan and EPA approves it before issuing a federal plan. In either

event, EPA would be required to expeditiously issue or approve a plan requiring reductions

in harmful SO 2 pollution and ensuring expeditious attainment of the NAAQS, thereby


                                               13
benefitting public health as well as Sierra Club’s members’ recreational, aesthetic, and

environmental interests.

                                   CLAIM FOR RELIEF

 Failure to Issue a Finding that Texas Failed to Submit a Nonattainment SIP Under
                                 the 2010 SO 2 NAAQS

        44.     Sierra Club incorporates all previous paragraphs by reference.

        45.     Under the Clean Air Act, any person may commence a civil action against the

EPA Administrator “where there is alleged a failure of the Administrator to perform any act

or duty under [the Clean Air Act] which is not discretionary with the Administrator.” 42

U.S.C. § 7604(a)(2).

        46.     On June 22, 2010, EPA issued a revised one-hour, primary SO 2 NAAQS to

protect the public against adverse respiratory effects associated with short-term SO 2

exposure. 75 Fed. Reg. 35,520.

        47.     On December 13, 2016, under 42 U.S.C. § 7407(d), EPA designated the areas

surrounding three Texas coal-burning power plants—Big Brown in the Freestone and

Anderson Counties Area, Martin Lake in the Rusk and Panola Counties Area, and

Monticello in the Titus County Area—as being in nonattainment with the health-based 2010

SO 2 NAAQS. 81 Fed. Reg. at 89,875-76. The effective date of the final rule for those areas

of Texas was January 12, 2017; the designations remain effective. Id.

        48.     Within 18 months of the effective date of the nonattainment designations—

i.e., by no later than July 12, 2018—Texas was required to submit for EPA review a Clean

Air Act plan that provides for attainment of the NAAQS as expeditiously as practicable, but

no later than five years. 42 U.S.C. §§ 7514, 7514a; see also 81 Fed. Reg. at 89,871 (directing

that states must submit nonattainment SIPs within 18 months of designation). Texas failed

to meet that deadline.
                                               14
        49.      Under 42 U.S.C. § 7410(k)(1)(B), EPA is required to review and determine

whether a SIP submittal is administratively complete and whether it meets the minimum

criteria of the Clean Air Act within six months of the submittal. Where, as here, the state

fails to submit a required SIP, there is no submittal that may be deemed administratively

complete, and EPA must make a determination no later than six months after a submittal

was due that the state failed to submit the required SIP—here, by January 12, 2019. Id.

        50.      It is now more than six months after the deadline for Texas’s nonattainment

SIP submittal.

        51.      EPA has not issued a finding that Texas failed to submit a nonattainment

SIP under the 2010 SO 2 NAAQS for the nonattainment areas listed above—i.e., the Martin

Lake nonattainment area in Rusk and Panola Counties, the Big Brown nonattainment area in

Freestone and Anderson Counties, and the Monticello nonattainment area in Titus County.

        52.      Consequently, EPA is in violation of its mandatory statutory duty to issue a

finding of failure to submit under the Clean Air Act, 42 U.S.C. § 7410(k)(1)(B), for those

nonattainment areas.

        53.      EPA’s failure to issue a finding of failure to submit constitutes a failure to

perform acts or duties that are not discretionary with the Administrator within the meaning

of 42 U.S.C. § 7604(a)(2). Such failure is ongoing.

        54.      Accordingly, Sierra Club is entitled to an order from this Court directing

EPA to issue, by a date certain, a finding that Texas failed to submit its nonattainment SIP

under the 2010 SO 2 NAAQS.

    THEREFORE, Sierra Club respectfully requests that the Court:

    (1) Declare that the Administrator is in violation of the Clean Air Act with
        respect to his failure to perform his mandatory, nondiscretionary duty to
        determine and publish a finding that Texas failed to submit a SIP for the


                                                15
       areas of the state designated as nonattainment under the SO 2 NAAQS, as
       described above;

   (2) Issue a mandatory injunction requiring the Administrator perform his
       mandatory duty to issue a finding of a failure to submit by a date certain;

   (3) Retain jurisdiction over this matter to ensure compliance with the Court’s
       orders;

   (4) Award Sierra Club its reasonable costs of litigation, including attorneys’ fees,
       under 42 U.S.C. § 7604(d); and

   (5) Grant such other relief as the Court deems just and proper.



DATED: this 27th day of April, 2020.       Respectfully submitted,

                                           /s/ Matthew E. Miller
                                           MATTHEW E. MILLER (DC Bar No. 1015222)
                                           SIERRA CLUB
                                           1536 Wynkoop Street, Suite 200
                                           Denver, CO 80202
                                           (303) 454-3344
                                           matthew.miller@sierraclub.org

                                           JOSHUA D. SMITH (Oregon Bar No. 071757)
                                           (Pro Hac Vice Motion To Be Filed)
                                           SIERRA CLUB
                                           2101 Webster Street, Suite 1300
                                           Oakland, CA 94612
                                           (415) 977-5560
                                           joshua.smith@sierraclub.org

                                           Attorneys for Plaintiff Sierra Club




                                              16
